Citation Nr: 1527969	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disability manifested by tremor, claimed as Parkinson's disease and claimed as due to exposure to tactical herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The Board observes that, in March 2015, the Veteran submitted a statement expressing a desire to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The record reflects that the RO acknowledged and responded to this correspondence in a May 2015 letter to the Veteran.  Thus, it does not appear necessary for the Board to refer the claim to the RO at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for Parkinson's disease.  An essential question to be resolved in this matter is that of whether the Veteran has a medical diagnosis of Parkinson's disease.  The Board briefly notes that a diagnosis for Parkinson's disease would be especially significant in this case because the Veteran's presumed exposure to tactical herbicide agents during his established service in Vietnam would result in a presumption that a Parkinson's disease diagnosis is etiologically linked to his military service.  As discussed during the March 2015 Board hearing, the Veteran acknowledges that no medical diagnosis of Parkinson's disease is documented in the medical evidence of record.  The Veteran asserts that he has Parkinson's disease and his representative explained that the Veteran planned to obtain a medical diagnosis to confirm the existence of his claimed Parkinson's disease at a VA medical facility in Missouri following the March 2015 Board hearing ("he lives in Missouri now and we're going to try to get him into the VA hospital to get that exam and get the diagnosis.").  The Veteran's request to hold the record open for 60 days following the hearing was granted, and he waived AOJ consideration of new evidence to be submitted.  His representative clearly explained the Veteran's intention to "go back to the VA and get the 60 days and give notice to you getting a diagnosis for Parkinson's Disease from the VA.  So that's what we're going to have to do to get that diagnosis because there is no diagnosis on this claim."

Since that time, the Veteran has not submitted documentation of a pertinent diagnosis nor any consultation concerning his attempt to obtain a medical diagnosis for his claimed Parkinson's disease.  However, very recently in June 2015, the Veteran submitted to VA a completed VA Form 21-4142a specifically requesting that VA obtain and associate with his claims-file records of his evaluation and treatment at two VA medical facilities in Missouri and one in Washington, with specific indication that the Missouri records included 2015 consultation and/or treatment.  The most recent set of the Veteran's VA medical records currently of record are from 2013.

Thus, the Board has received notice that the Veteran was planning to attend a consultation at a VA medical facility specifically pertinent to the issue on appeal following the Board hearing, and the Veteran has now notified the Board that he requests that his recent 2015 VA medical records be associated with the claims-file.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Under the circumstances, the Board also finds that it would be of substantial assistance to the appellate review of this matter to take the opportunity to afford the Veteran a VA examination to address multiple significant medical questions central to the issue on appeal.  The Veteran has not yet been afforded such a VA examination in connection with this issue on appeal.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.

In this case, the Veteran is competent to report his experience of a tremor sufficient to satisfy the first McLendon requirement.  The Veteran was exposed to tactical herbicide agents during his military service (and also testifies that the tremors began during his military service and have continuously persisted since, with some potentially conflicting indications of record); as tactical herbicide agent exposure is recognized as a potential cause of the claimed Parkinson's disease (and may be presumed to have caused Parkinson's disease for service connection purposes), the second and third McLendon requirements are considered to be met.  The Board does not find that the medical evidence of record is otherwise sufficient to permit a final decision of this appeal at this time, thus satisfying the fourth McLendon requirement.

A VA examination shall have the opportunity to medically clarify whether the Veteran has, as he believes, Parkinson's disease.  The VA examiner shall also address (in the event he does not have Parkinson's disease) whether his existing tremor is a manifestation of a pathology that may be linked to tactical herbicide exposure during service even if it may not be eligible to be presumed to be so linked.  Failure to establish presumptive service connection based on herbicide exposure does not preclude the appellant from establishing direct service connection.  In Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  The Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all updated documentation / reports (any not already associated with the record) of VA treatment the Veteran has received for his tremors / claimed Parkinson's disease symptoms pertinent to this appeal.  Specifically, the AOJ must obtain all such records from the three VA facilities identified in the Veteran's June 2015 submitted VA Form 21-4142 (including recent 2015 records from two facilities in Missouri).  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  Please schedule the Veteran for a VA examination to assist in determining the nature and etiology of his claimed disability manifested by tremors (asserted by the Veteran to be Parkinson's disease).  The Veteran's claims folder must be made available to the examiner.
The examiner should address the following questions:

a) Please identify, by diagnosis, each disability entity found (or shown by the record) to be manifesting in the Veteran's complaints of tremors.  In particular, please specifically determine and state whether the Veteran has Parkinson's disease.

b) Please identify the most likely etiology for each disability entity diagnosed to be manifesting in the Veteran's tremor complaints.  Specifically, is it at least as likely as not (a 50 percent or better probability) that any such disability is related to the Veteran's service, to include as a result of his presumed exposure to tactical herbicide agents while stationed in Vietnam? 

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

